Case: 13-10657   Date Filed: 02/04/2014   Page: 1 of 2


                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-10657
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:12-cr-20674-UU-3



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


                                  versus


STEPHON KENDRICKS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (February 4, 2014)



Before TJOFLAT, JORDAN, and EDMONDSON, Circuit Judges.
              Case: 13-10657     Date Filed: 02/04/2014    Page: 2 of 2


PER CURIAM:



      Stephon Kendricks appeals his below-guideline mandatory minimum 60-

month sentence, imposed after pleading guilty to conspiracy to possess with intent

to distribute 500 grams or more of cocaine. The district court -- following an

evidentiary hearing -- did not err in denying Kendricks safety valve relief because

Kendricks failed to meet his burden of proving that his safety-valve statement was

sufficient, and the court’s determination that Kendricks fell short of truthfully

providing all of the information that he had about his offense was not clearly

erroneous. Where a fact pattern gives rise to two reasonable and different

constructions, “the factfinder’s choice between them cannot be clearly erroneous.”

United States v. Saingerard, 621 F.3d 1341, 1343 (11th Cir. 2010) (quotation

omitted).

      The district court probably did not err and did not plainly err in failing to

find (without prompting from the defendant) that the government breached

Kendricks’ plea agreement by expanding the scope of the required safety-valve

disclosure statement to include information about prior drug transactions. For

background, see United States v. De La Garza, 516 F.3d 1266, 1269 (11th Cir.

2008); United States v. Figueroa, 199 F.3d 1281, 1283 (11th Cir. 2000).

      AFFIRMED.


                                           2